Citation Nr: 0709406	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-26 190	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1966 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  A March 2005 rating decision continued the denial.  

In his substantive appeal to the Board, received in August 
2005, the veteran requested a travel board hearing.  In a 
letter to VA dated in August 2005, the veteran withdrew his 
request for a personal hearing.  38 C.F.R. § 20.704(e).  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.  

Additionally, although the veteran did not express 
disagreement with the February 2005 RO decision which 
continued the rating of his service-connected defective 
vision with old inactive chorioretinitis, he did discuss his 
vision and condition of his eyes in February and August 2005 
statements.  These statements are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during military service.

2.  Credible supporting evidence to verify the occurrence of 
the in-service stressors which the veteran alleges to have 
experienced has not been submitted, and the description of 
the in-service stressors by the veteran do not provide 
sufficient detail such that they can be verified by the 
service department.

3.  The veteran's PTSD is not the result of a verified 
stressful event which occurred during his period of active 
service.

CONCLUSION OF LAW

Service connection is not warranted for PTSD.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in October 2004, prior to the 
initial decision on the claim in February 2005, and again 
provided notice in July 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the October 2004 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  Specifically, 
the RO stated that the evidence must show three things:

1.  You had an injury in military service, or a disease that 
began in or was made worse during military service, or there 
was an event in service that caused an injury or disease.

2.  You have a current physical or mental disability shown by 
medical evidence. 

3.  There is a relationship between your current disability 
and an injury, disease, or event in military service.  

The notice letter described the information and evidence that 
VA would seek to provide including relevant records from any 
federal agency such as medical records from the military, 
VAMCs, or the Social Security Administration (SSA).  
Additionally, the letter noted that VA would make requests 
for relevant records not held by any federal agency such as 
records from state and local governments, private doctors, or 
current or former employers.  

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide specific details of the combat related 
incidents that resulted in PTSD and any reports of private 
physicians that treated him for PTSD post-service.  The 
veteran was also asked to complete a PTSD questionnaire.  

Finally, the "fourth element," was also satisfied.  The 
letter asked the veteran to let VA know of any other evidence 
or information that he thought would support his claim and to 
send any evidence in his possession that pertains to his 
claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD.  In a 
letter dated in July 2006, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection is not 
warranted.  
The Board finds that VA complied with its duty to assist the 
veteran regarding the development of his PTSD stressor(s).  
The veteran was informed in the October 2004 VCAA letter that 
he needed to provide specific details of his alleged combat 
related incidents that resulted in PTSD, and he was sent a 
PTSD questionnaire to assist in the development.  The veteran 
was denied service connection for PTSD in the February 2005 
RO decision because there was no verified stressor.  (As will 
be discussed in more detail below, the veteran was not shown 
to have engaged in combat with the enemy and therefore must 
have a verified stressor to establish service connection for 
PTSD.)  The RO mentioned that the veteran had not returned 
the PTSD questionnaire at the time of the decision.  

In February 2005, the veteran told a VA treatment provider 
that VA had informed him that he needed more information to 
verify he was in combat.  He noted that he was supposed to 
submit a PTSD questionnaire but he did not feel he needed to 
do so at the time.  After receiving his PTSD questionnaire, 
the RO continued the denial of service connection for PTSD in 
a March 2005 rating decision because the veteran did not 
provide a specific traumatic event that caused PTSD.  
Specifically, the RO noted that the veteran did not specify 
how the death of his friends related to his traumatic events, 
which he reported as seeing injured soldiers being brought in 
by helicopters and anti-war protests in the United States.  

The June 2005 SOC referenced the December 2004 PTSD 
examination and stated that the veteran did not provide 
specific names, dates, places or anything else that could be 
used to send to the service department to verify the general 
stressful events that he reported to the examiner.  Further, 
the SOC informed the veteran that his answers to the PTSD 
questionnaire were not specific enough to verify the events 
and that he had 60 days to provide further information.  The 
veteran did not provide more specific information in his 
August 2005 Form 9 and in an April 2006 statement, he stated 
he had no further information to submit.  

The Board finds that the veteran has been given at least four 
opportunities to submit further information in order for the 
service department to attempt to verify the stressors.  
Without such information, VA cannot assist with verification 
of the stressors.  The Board notes that a claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records from federal agency or department 
custodians.  38 C.F.R. § 3.159(c)(2)(i).  The Board must 
emphasize that the duty to assist "is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Although the veteran has not fully cooperated with VA's 
requests for more specific PTSD stressor information or 
provided information sufficient for VA to conduct a search 
for corroborative records, a remand for further efforts for 
compliance is not necessary because the RO has already given 
the veteran opportunities to provide the required 
information.  Therefore, the Board concludes that VA 
fulfilled its duty to notify and assist the veteran in this 
regard.  38 C.F.R. § 3.159(b), (c).

In conclusion, VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  All 
available service medical records as well as all VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  In December 2004, the 
veteran underwent a PTSD examination arranged by VA with QTC 
Medical Services.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to his claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.


BACKGROUND

The veteran seeks service connection for PTSD.  In a February 
2005 statement, the veteran contended that over the last 
several years he does not enjoy being around other people but 
loves his family very much.  The veteran stated that he 
thought a lot about Vietnam, including how returning veterans 
were treated when they came home and his friends that were 
killed for what seemed like nothing.  The veteran felt that 
his short-term memory was deteriorating and had not cared if 
he finished things that need to be done.   

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of PTSD.  The August 1966 
enlistment examination was negative for abnormal psychiatric 
findings, and the veteran was found qualified for enlistment.  
The August 1966 report of medical history had no notations of 
nervous trouble, depression, or excessive worry.  A mental 
hygiene consultation service report dated in September 1968 
found that the veteran's health record had been 
psychiatrically screened and cleared for psychiatric 
problems.  The January 1969 separation examination was 
negative for abnormal psychiatric findings.  The January 1969 
report of medical history had no notations of nervous 
trouble, depression, or excessive worry.  A February 1969 
statement of medical condition noted there had been no change 
since his January 1969 examination.  

The veteran's DD 214 indicates that his military occupation 
was combat engineer construction worker.  Specifically, the 
DA 20 reflects that while in Vietnam in 1967, the veteran was 
a bridge helper and later a bridge specialist.  The veteran 
received the National Defense Service Medal, Vietnam Campaign 
Medal, and Vietnam Service Medal.  

VA treatment records dated from April 1995 to October 2004 
reflect complaints of PTSD and depression beginning in July 
2004.  However, depression screens in November 2001, 2002, 
and 2003 were negative.  A July 2004 treatment entry noted 
that the veteran felt depressed and there was a positive PTSD 
screen.  On an August 2004 mental health evaluation, the 
veteran reported that he had felt depressed and was not very 
social for the last three or four years.  He started feeling 
worse approximately six months prior because of problems with 
the family business.  The veteran had memories of Vietnam.  
He was in Vietnam for eleven months mostly in a compound area 
near Dak To and Pleiku building bridges.  The veteran saw 
wounded soldiers and noted that he was scared but learned to 
forget about it.  He also stated that friends were killed, 
and he compared the Iraq war to Vietnam.  The diagnosis was 
depressive disorder NOS.  

The December 2004 VA PTSD examination indicated that the 
veteran had had problems sleeping since Vietnam.  The veteran 
reported serving in a war zone while in Vietnam and engaging 
in combat activities.  He saw dead and seriously injured 
soldiers.  The veteran reported adjustment problems, 
including when he was sent to Germany after serving in 
Vietnam.  He did not receive any medals.  After he left the 
service, he went to college and became a carpenter and was a 
teacher for 19 years.  His current symptoms included 
depression and lack of interest in social activities.  

The examiner identified the PTSD stressor as witnessing 
others being wounded, injured, and killed on a daily basis.  
The examiner reported that three of the veteran's friends 
from his hometown were killed, but it was unclear whether he 
witnessed their deaths.  The examiner noted that the veteran 
reported having shot and killed Vietcong.  There was an Axis 
I diagnosis of PTSD.  

On the February 2005 PTSD questionnaire, the veteran 
indicated that the stressful events that contributed to his 
claim of PTSD were seeing injured soldiers being brought in 
by helicopter and reading about anti-war protests in the 
United States and not wanting to return.  Both events 
occurred in 1967 in Pleiku and Dak To, Vietnam.  The veteran 
listed three soldiers that he noted were friends from his 
hometown who were killed in action.  More specific 
information, such as exact dates of the events or the units, 
exact location, or the dates of death of the three soldiers, 
was not provided.    

In the NOD, received by VA in March 2005, the veteran stated 
he constantly experienced sniper fire and mortar attacks 
during service.  

VA treatment records dated from October 2004 to May 2005 that 
were associated with the claims file in June 2005 reflect 
that the veteran continued to receive treatment for PTSD and 
depression.  During a December 2004 mental health session, 
the veteran reported building bridges in Vietnam and seeing 
many people hurt, injured, and deceased.  The veteran 
wondered why he survived.  In November 2004, the veteran 
discussed other problems related to financial problems 
following an injury to his foot that were contributing to his 
depression.  The veteran reported to a VA treatment provider 
in February 2005 that VA needed more information to verify he 
was in combat.  He noted that he was supposed to submit a 
PTSD questionnaire but he did not feel he needed to do so at 
the time.  

In the Form 9, received by VA in August 2005, the veteran 
reported depressive symptoms and that he thought more and 
more about Vietnam and his friends that lost their lives for 
no reason.  An April 2006 statement to VA indicated that the 
veteran had no further information to submit.  Additionally, 
in a May 2006 letter to VA, the veteran's representative 
indicated there was nothing further to submit and rested the 
appeal on the June 2005 SOC.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

However, where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f).

In this case, there is a DSM-IV Axis I diagnosis of PTSD.  In 
the December 2004 VA PTSD examination, the examiner linked 
the reported in-service stressor of witnessing others being 
wounded, injured, and killed to the veteran's current 
symptoms of PTSD.  The examiner substantiated the diagnosis 
with specific findings on the examination report pursuant to 
the DSM-IV PTSD criteria.  

However, the veteran's alleged stressor must be corroborated 
by other evidence because the evidence does not show that the 
veteran engaged in combat with the enemy.  Although the 
veteran's military occupational specialty was combat engineer 
and it was reported to the VA examiner in December 2004 that 
he served in a war zone, engaged in combat activities, and 
shot and killed Vietcong, there is no evidence on record to 
corroborate these allegations.  First of all, VA's Office of 
General Counsel has held that in making determinations as to 
whether one engages in combat during active service, it is 
not sufficient that a veteran be shown to have served during 
a period of war or to have served in a theater of combat 
operations or in a combat zone.  See VAOPGCPREC 12-99 
(October 18, 1999).  Additionally, the DD 214 and DA 20 do 
not show that the veteran engaged in combat with the enemy, 
but instead reflect that he build bridges while in Vietnam.  
Further, the veteran did not receive any awards or medals 
indicative of combat.  Therefore, the veteran's lay 
statements regarding his in-service stressors alone are not 
enough to establish the occurrence of the alleged stressor.  
See Moreau, 9 Vet. App. at 395; Dizoglio v. Brown, 9 Vet. 
App. at 166.  Consequently, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's statements as to the occurrence of the 
claimed stressor.  See West (Carlton), 7 Vet. App. at 76; 
Zarycki v. Brown, 6 Vet. App. at 98.

As previously noted, the veteran's service records do not 
substantiate the occurrence of his alleged stressor.  On the 
February 2005 PTSD questionnaire, the veteran indicated that 
the stressful events that contributed to his claim of PTSD 
were seeing injured soldiers being brought in by helicopter 
and reading about anti-war protests in the United States and 
not wanting to return.  Both events occurred in 1967 in 
Pleiku and Dak To, Vietnam.  The veteran listed three 
soldiers that he noted were friends from his hometown who 
were killed in action.  The veteran did not list the stressor 
of witnessing others being killed that was reported on the 
December 2004 VA PTSD examination.  Additionally, in the NOD, 
received by VA in March 2005, the veteran stated he 
constantly experienced sniper fire and mortar attacks during 
service.  

As previously discussed, the Board notes that the October 
2004 VCAA letter, the February and March 2005 RO decisions, 
and the June 2005 SOC explained to the veteran that 
identifiable stressors were required and that the information 
he had provided was inadequate to verify his alleged 
stressors.  VA is unable to verify any of the veteran's 
claimed in-service stressors with the information he has 
currently provided, and his lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen v. 
Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).  The veteran has not provided sufficient 
details regarding his alleged stressors so that an attempt at 
verifying those stressors could be made, and there is no 
evidence corroborating the appellant's claimed stressors.  
Thus, because the veteran's diagnosis of PTSD was not based 
upon a verified in-service stressor, the claim for service 
connection for PTSD must be denied.  See 38 C.F.R. 3.304(f).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for PTSD is denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


